I115th CONGRESS1st SessionH. R. 802IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Meadows introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit Senegal from receiving certain forms of development assistance for a two-year period and make available such assistance to Rwanda and Uganda, and for other purposes. 
1.Short titleThis Act may be cited as the Aid to Allies Act. 2.FindingsCongress finds the following: 
(1)The United States established diplomatic relations with Senegal in 1960, when it gained independence from France and after the disbanding of the Mali Federation. (2)As of 2014, the United States had provided Senegal with a cumulative total of $2,500,000,000 in foreign assistance. 
(3)In 2009, Senegal signed a compact with the Millennium Challenge Corporation that spanned from 2010 to 2015 and provided $540,000,000 to support large-scale transportation and water infrastructure projects. (4)In December 2015, the Millennium Challenge Corporation selected Senegal as eligible to develop a second compact. 
(5)The Administration’s fiscal year 2017 budget request for bilateral assistance to Senegal totaled $103,100,000, including— (A)$56,000,000 for global health programs; 
(B)$44,800,000 for development assistance; (C)$1,000,000 for international military education and training; 
(D)$1,000,000 for nonproliferation, antiterrorism, demining and related programs; and (E)$300,000 for foreign military financing.  
(6)On December 23, 2016, Senegal was one of four co-sponsors of United Nations Security Council Resolution 2334 (2016), which described the Israeli neighborhoods in the West Bank as illegally occupied. The resolution was adopted by a vote of 14–0 with the United States abstaining. 3.Sense of CongressIt is the sense of Congress that— 
(1)in periods of constrained resources and when the national debt is nearly $20,000,000,000,000, all budget items deserve scrutiny, especially foreign aid dollars; (2)rather than continuing to assist foreign governments that undermine our foreign allies, those dollars would be better spent in countries that support and defend the shared interests of the American people; and 
(3)the Board of the Millennium Challenge Corporation should not enter into any compact with Senegal under section 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) until the Chief Executive Officer of the Millennium Challenge Corporation submits to Congress a report regarding the eligibility of Senegal to meet the criteria specified in section 607(b) of such Act (22 U.S.C. 7706(b)) that considers the impact on such eligibility of— (A)Senegal’s co-sponsorship of United Nations Security Council Resolution 2334 (2016); and 
(B)other governance issues with respect to Senegal. 4.Limitation on expenditures through development assistance programs (a)In generalFor the two-year period beginning on the date of the enactment of this Act, no funds may be obligated or expended for assistance to Senegal authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) except for assistance through a program described in subsection (c). 
(b)Reprogramming of withheld fundsFunds withheld by reason of subsection (a) may be made available for assistance to Rwanda or to Uganda authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), in accordance with the procedures applicable to reprogramming notifications under section 634A of such Act (22 U.S.C. 2394–1). (c)Excepted programsThe programs described in this subsection are the following: 
(1)The President’s Malaria Initiative. (2)The Feed the Future program. 
(3)The President’s Emergency Plan for AIDS Relief.  